Citation Nr: 0433335	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  A hearing was held in 
July 2004 before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's cold injury residuals of the lower 
extremities have a combined disability rating of 60 percent.

2.  The probative medical evidence of record indicates that 
the veteran is rendered unemployable due to his service-
connected disabilities.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.19, 
4.25, 4.26 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a TDIU rating.  
For the reasons set forth below, the Board concludes that the 
veteran is entitled to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19 (2004).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2004).  

Here, the veteran is service connected for cold injury 
residuals of the right and left lower extremities, each 
evaluated as 30 percent disabling with an added 5.1 percent 
bilateral factor.  At first glance, it would appear that the 
veteran does not have a service-connected disability that is 
individually evaluated at 60 percent or higher or a 
combination of service-connected disabilities with a combined 
disability evaluation of 70 percent with at least one rated 
as 40 percent disabling such that a TDIU rating is warranted 
on a schedular basis.  See 38 C.F.R. § 4.16 (2004).

For the purpose of a TDIU rating, disabilities affecting a 
single body system or that effect the one or both lower 
extremities will be considered as one disability.  38 C.F.R. 
§ 4.16 (2004).  Here, the veteran's service-connected cold 
injury residuals of both lower extremities have a combined 
rating of 60 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2004).  
As such, the veteran meets the schedular threshold for 
determining whether he is entitled to a TDIU rating.  Now the 
Board must determine whether the evidence indicates that he 
is unemployable due to his service-connected disabilities.

The evidence indicates that the veteran has a high school 
education and last worked in April 2002 as a county judicial 
commissioner, a job he had been at for over two decades.  A 
September 2002 letter from a payroll officer reflects that 
she had noticed the veteran's increased difficulties with 
walking while a January 2003 letter from a judge indicates 
that the veteran had suffered a great deal of pain in 
relation to his legs.

A January 2003 letter from a district attorney indicates that 
the veteran's job duties included interviewing private 
citizens and law enforcement officers and issuing warrants.  
The attorney indicated that the veteran had to write warrants 
during night shifts, which included being on call from his 
home.  The veteran had complained to the attorney that he had 
had difficulty rising from bed to travel to the jail.  The 
July 2004 hearing transcript reflects that the veteran also 
testified to this struggle, to include difficulties getting 
dressed in a timely manner.  The veteran also testified that 
he had constant pain from his feet, which could feel like 
they were on fire at times.

A June 2004 letter from a private physician who had a 
longstanding treatment relationship with the veteran states 
that the veteran had significant difficulty walking due to 
foot pain and lack of mobility.  The letter also reflects 
that the private physician indicated that the veteran was 
unable to perform any job that required standing or any 
ambulation.

The private physician's opinion, when viewed in light of the 
veteran's education and employment history, leads to the 
conclusion that the veteran's impairment from his cold injury 
residuals prevents him from performing the duties required 
for gainful employment on a sustained basis.  Thus, the Board 
finds that the evidence shows that the veteran's service-
connected disabilities are sufficient to preclude him from 
performing gainful employment, the criteria for a TDIU rating 
are met, and the requested benefit is granted.  

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his TDIU claim.  Pertinent identified medical 
records have been associated with his claims folder.  As this 
issue on appeal, or entitlement to a TDIU, has been fully 
resolved in the veteran's favor, the veteran has not been 
prejudiced by any due process concerns that have not been 
completed.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.


	
                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



